I have the pleasure of congratulating you,
Sir, on your election to the presidency of the fifty-third
session of the General Assembly. We are confident that
your wide-ranging expertise in international affairs will
facilitate your task and lead the deliberations of this
session to a successful conclusion. I should like also to
thank your predecessor, Mr. Hennadiy Udovenko, for his
wise leadership and invaluable contributions during the
preceding session of the Assembly. Nor can I fail to
express our thanks and appreciation to the Secretary-
General of our Organization, Mr. Kofi Annan, for the
efforts he is exerting to enhance the role of the United
Nations in international affairs.
Following the end of the cold war a decade ago,
many, especially in the countries of the North, believed
that this planet, which is home to approximately 6 billion
people, was going to become a more stable, secure and
prosperous world. That conviction proceeded from the
notion that the bi-polar system was unable to achieve
international security except in the framework of a
balance of terror. Nor was the old system able to resolve
regional conflicts due to competition for areas of
influence.
The question now before the international
community is the following: were these convictions
justified? Or did wishful thinking leapfrog reality,
ignoring the following salient facts?
First, nuclear weapons, which are unparalleled in
their destructive capability, have proliferated since the end
of the cold war and have now reached India and Pakistan.
This proliferation has also gained a sort of legitimacy
based on the fact that Israel?s possession of nuclear
weapons was not spoken of during the 1995 Review and
Extension Conference of the Parties to the Treaty on the
Non-Proliferation of Nuclear Weapons. My country,
Syria, Arab countries and most countries in the Non-
Aligned Movement appealed to the five nuclear-weapon
States during the review and extension conferences for
this Treaty not to exempt any country from adhering to
this Treaty, so that the world will not face a new nuclear
arms race. Unfortunately that urgent call fell on deaf ears.
Those who now assume that nuclear-arms proliferation
will be limited to a few countries are mistaken. Syria and
10


all Arab countries call for turning the Middle East into a
nuclear-weapon-free zone, as a serious contribution to
halting the nuclear-arms race.
Secondly, in the post-cold-war era regional conflicts
have multiplied, becoming more fierce, and with varying
forms and motives. This has happened to such an extent
that the United States, which is now the only super-Power
in a unipolar world, and the Security Council, the body
responsible for maintaining international peace and security,
are no longer able to contain these conflicts, let alone find
just solutions to them. Anyone who reads the statement
issued by the Ministers for Foreign Affairs of the five
permanent members of the Security Council, issued at the
beginning of this session of the General Assembly, will
have a headache and will be severely frustrated at seeing
this world face so many regional conflicts and so many
complicated crises without any light at the end of the
tunnel.
Thirdly, we have the recent economic and financial
crises in the world, particularly following the collapse of
financial markets in South-East Asia and the accompanying
sharp decline in the prices of raw materials, especially oil.
All of this has proven that economic globalization is a two-
edged sword and has repercussions which cannot be
confined to those countries tantalized by rapid prosperity
generated by an inflow of capital and foreign investments.
Rather, such effects go beyond those countries to the
countries exporting capital and investments, which were
also tempted by quick profits without paying much heed to
the consequences.
What is going on in the world now under the banner
of globalization is a cause for concern, because it gives
priority to profit over other development factors: economic,
social, cultural and environmental. It also strives to confine
the role of the State to providing guarantees and protection
to major market forces, ignoring the responsibility for the
achievement of social justice for the peoples. Furthermore,
the continuing marginalization of developing countries in
international economic decision-making and the continuing
severe restrictions on access by such countries to
international markets and financial and technological
resources render these countries unable to benefit from the
promised opportunities of globalization.
Strengthening development indicators and increasing
levels of productivity are the more durable means of
limiting the effects of economic crises and reducing the
effects of financial upheavals, especially in developing
countries. At any rate, we believe that such crises and
shake-ups may happen from time to time and may touch
every country, no matter how immune it may seem, so
long as the most powerful and prevalent monetary unit in
the world — the United States dollar — is not stable.
However, the imminent issuance of a European monetary
unit may contribute to establishing a more stable
international financial and economic system.
In any case, we believe there is no alternative to
opening a serious dialogue within the framework of the
United Nations between developing and developed
countries and international monetary institutions in order
to lay a solid foundation for international cooperation
which might save the world from economic surprises and
social upheavals and also contribute positively to the
interests of all countries in the world, in the South as well
as the North.
Since its beginning, the Arab-Israeli conflict has
been given high priority on the agenda of the international
community. International efforts to contain this conflict
have been unrelenting every time it has exploded, because
the Middle East, with its singular strategic position, its
tremendous material and spiritual wealth and its renowned
cultural heritage can be considered the most sensitive
parameter for measuring the state of world peace and
security.
The peace process that was launched in Madrid was
seen as a new beginning to settle this conflict with the
end of the cold war. The Madrid terms of reference, the
American assurances and the results reached constituted
a firm basis which cannot be ignored under any
circumstance.
The insistence of the Israeli Prime Minister on
pursuing a policy hostile to peace and his rejection of the
rights of the Arabs to regain the occupied territories under
the pretext of security for Israel alone — at a time when
Israel?s military arsenal is considered one of the mightiest
and most modern in the world — constitute a challenge
not only to the Arabs, but also to the will of the
international community as a whole.
It seems clear that Israel does not limit its
conception of security to the Arab territories it occupies;
rather it is working to establish a military alliance in the
region which will undermine the peace process and put
the region on a path fraught with dangers, tension and the
potential for explosion.
11


What the region and its peoples need is not the
establishment of alliances and axes but the establishment of
a just and comprehensive peace, based on the full
withdrawal of Israel from the occupied Syrian Golan to the
line of 4 June 1967 and from the south of Lebanon and its
western Bekaa, in implementation of the relevant Security
Council resolutions and the land-for-peace principle. In
addition, the legitimate national rights of the Palestinian
people must be safeguarded, including their right to self-
determination and the establishment of their independent
State on their national territory.
The peace process faces a real crisis. It has been in a
stalemate on the Syrian and Lebanese tracks for over two
years. It faces erosion on the Palestinian track, as well, due
to Israeli intransigence. The entire peace process is on the
wane and will be so long as the Israeli Government rejects
the principle of land for peace and attempts to impose on
the Arabs a peace based on occupation and settlerism.
However, Syria has been and continues to be committed to
peace; we consider it a strategic option that requires the
resumption of negotiations from the point at which they
stopped on the Syrian and Lebanese tracks and that
continues to build on the commitments and undertakings
reached until a just and comprehensive peace is established
in the region.
Syria stresses its concern for the unity and territorial
integrity of Iraq and calls for alleviating the suffering of
our brotherly Iraqi people and lifting the sanctions imposed
on them according to a specific timetable. In the meantime,
Iraq is called upon to implement the remaining Security
Council resolutions in a way that guarantees a just
resolution to the issue of Kuwaiti prisoners of war.
Syria also calls for an end to the sanctions imposed on
Libya, for it is our belief that it is possible to address this
crisis in an appropriate legal framework, separate from any
political motivation. We fully support the Libyan demand
for a solution to this problem on a just basis.
Syria stands against terrorism in all its forms and
manifestations; we condemn it on all fronts. We
differentiate between terrorism and the legitimate struggle
of peoples against foreign occupation and for self-
determination and national liberation, which cannot be
considered terrorism. We also condemn killing innocent
civilians everywhere, just as we condemn the State
terrorism exercised by Israel against the Arabs.
We believe that resorting to force and violence in
international relations, in contravention of the United
Nations Charter and the principles of international law,
does not promote international legitimacy but leaves the
door wide open to the law of the jungle. In this regard,
Syria finds the United States attack on the Al-Shifa
pharmaceutical facility in Sudan to be unjustified. We
believe that this attack constitutes a violation of the
principles of international law and the Charter of the
United Nations. From this perspective, Syria supports the
request of the Sudanese Government to the Security
Council to send a fact-finding mission to investigate the
American allegations relating to that installation.
Syria follows with great concern the sharp conflicts
sweeping some African countries. While expressing its
solidarity and support to the peoples of Africa, Syria calls
on the international community to make the necessary
efforts in close cooperation with the Organization of
African Unity to find solutions to these conflicts in a
manner that consolidates peace, stability and security on
the African continent. The international community is also
called upon to give all types of support to enable African
States to eliminate the scourge of poverty and free
themselves of the burden of debt in order to achieve
sustainable development.
We are also following with great concern the
situation in the Republic of Somalia. We urge all the
Somali parties to respect their undertakings and
implement the agreements reached among them. We call
on them to put the national interests of Somalia above all
other considerations and to cooperate with Arab, African
and international efforts towards the realization of
national reconciliation so as to guarantee the return of
security and stability for the Somali people.
Syria supports the measures taken to ensure the
achievement of peace and security in the Korean
peninsula, and we also support the Korean people?s
aspirations to achieve unity.
Syria stresses anew the urgent need to take all
necessary steps, as promptly as possible, to end the
economic, commercial and financial sanctions imposed by
the United States against Cuba for more than three
decades now. We second Cuba?s call for the resolution of
differences between the two countries through dialogue,
on the basis of equality, mutual respect and good-
neighbourly relations.
12


Syria is extremely concerned about the general
situation in Afghanistan and the continuing bloodshed.
Syria strongly condemns the killing of the Iranian diplomats
in Mazar-i-Sharif. This was a violation of the principles of
international law and of the tolerant values of Islam. We
call upon all parties to exercise self-restraint and to work
towards reaching a peaceful solution and national
reconciliation.
Syria supports the stand of the Non-Aligned
Movement which considers the reform of the Security
Council, its democratization and the expansion of its
membership as part and parcel of a package deal that is not
subject to a specific timetable. We emphasize the principles
of equal sovereignty among States and equitable
geographical representation according to the provisions of
the Charter. Syria also believes that the exercise of the right
of veto should be reduced and that its scope should be
limited.
We support the position of the Non-Aligned
Movement concerning the concept of general agreement,
specifically that such agreement should, in conformity with
the provisions of Article 108 of the Charter, require a
majority of two thirds of Member States.
The Secretary-General?s proposed plan for reform was
a positive step to improve the Organization?s efficiency and
enable it to cope with the changes required in the next
stage. The Syrian delegation participated in the discussions
relevant to reforming the United Nations in the spirit of
collective responsibility of Member States to enhance the
role of this international Organization. We believe that
Member States do have a major role to play in
consultations concerning the reforms and in the resulting
resolutions.
The fiftieth anniversary of the Universal Declaration
of Human Rights is an important occasion for re-
emphasizing the fact that all human rights are universal and
interrelated and that the international community should
address human rights in a just and comprehensive manner,
free of double standards and manipulations for political
purposes or to interfere in the internal affairs of States, and
taking into account the national characteristics and the
historical, cultural and religious elements of each people
and nation.
Humankind continues to aspire to a world free of
wars, poverty, ignorance and injustice, a world in which
justice, security, stability and sustainable development
prevail. Peoples of the world have pinned their hopes on
the United Nations Charter, which specifies among its
purposes the importance of maintaining world peace and
security, developing relations among nations based on
respect for equality and self-determination of peoples,
achieving international cooperation in the economic,
social and cultural fields and enhancing basic freedoms
for mankind everywhere.
Let us work together seriously and confidently on
the basis of these principles and objectives. Let us not
disappoint future generations. This is not an easy task, but
it is certainly a noble one, which deserves our efforts,
sacrifice, patience and wisdom.


